Exhibit 10.4
NON-MANAGEMENT DIRECTOR
 RESTRICTED STOCK AWARD AGREEMENT
 UNDER THE
DEVON ENERGY CORPORATION
2005 LONG-TERM INCENTIVE PLAN
     THIS AWARD AGREEMENT (the “Agreement”) entered into as of the «Grant_Date»
(the “Grant Date”), by and between Devon Energy Corporation (the “Company”) and
«FirstName» «MiddleName» «Lastname» (the “Participant”);
WITNESSETH:
     WHEREAS, the Company has previously adopted the “Devon Energy Corporation
2005 Long-Term Incentive Plan”, as amended and restated June 7, 2006 (the
“Plan”); and
     WHEREAS, the Participant is a non-management Director of the Company and it
is important to the Company that the Participant be encouraged to remain a
Director of the Company; and
     WHEREAS, in recognition of such facts, the Company desires to award to the
Participant «Shares» shares of the Company common stock under the Plan subject
to the terms and conditions of this Agreement; and
     NOW, THEREFORE, in consideration of the premises and the mutual promises
and covenants herein contained, the Participant and the Company agree as follows
(all capitalized terms used herein, unless otherwise defined, have the meaning
ascribed to such terms as set forth in the Plan):
     1. Definitions. Words, terms, or phrases used in this Agreement shall have
the meanings set forth in this section 1:
     (a) The Participant’s “Date of Termination” means the first day occurring
on or after the Grant Date on which the Participant is not a member of the
Board.
     (b) “Mandatory Retirement” means the Participant’s mandatory retirement
from the Board of Directors at the next annual meeting of shareholders following
the date the Participant reaches his 73rd birthday.
     2. The Plan. The Plan, a copy of which is attached hereto, is hereby
incorporated by reference herein and made a part hereof for all purposes, and
when taken with this Agreement shall govern the rights of the Participant and
the Company with respect to the Award (as defined below).
     3. Grant of Award. The Company hereby grants to the Participant an award
(the “Award”) of «Shares» shares of the Company Common Stock, par value $.10
(the “Stock”), on the terms and conditions set forth herein and in the Plan.

 



--------------------------------------------------------------------------------



 



     4. Terms of Award.
     (a) Escrow of Shares. A certificate or book-entry registration representing
the Stock subject to the Award (the “Restricted Stock”) shall be issued in the
name of the Participant and shall be escrowed with the Secretary of the Company
(the “Escrow Agent”) subject to removal of the restrictions placed thereon or
forfeiture pursuant to the terms of this Agreement.
     (b) Vesting. If the Participant’s Date of Termination has not occurred as
of the vesting dates specified below (the “Vesting Dates”), then, the
Participant shall be entitled, subject to the applicable provisions of the Plan
and this Agreement having been satisfied, to receive on or within a reasonable
time after the applicable Vesting Dates, on accumulative basis, the number of
shares of Stock as described in the following schedule. Once vested pursuant to
the terms of this Agreement, the Restricted Stock shall be deemed “Vested
Stock”.
Vesting Schedule

      Vesting Dates   Shares Vesting
«Vestdate1»
  «Vestshs1»
«Vestdate2»
  «Vestshs2»
«Vestdate3»
  «Vestshs3»
«Vestdate4»
  «Vestshs4»

The Participant shall forfeit the unvested portion of the Award (including the
underlying Restricted Stock and “Accrued Dividends,” as such term is hereinafter
defined) upon the occurrence of the Participant’s Date of Termination unless the
Award becomes vested under the circumstances described in paragraphs (i),
(ii) or (iii) below.
          (i) The Award shall become fully vested upon the occurrence of a
Change of Control Event which occurs prior to the Participant’s Date of
Termination.
          (ii) The Award shall become fully vested upon the Participant’s Date
of Termination if the Participant’s Date of Termination occurs by reason of the
Participant’s death. In the sole discretion of the Committee, the Award may
become vested upon the Participant’s Date of Termination with respect to all or
a portion of the shares as to which the Award was not vested immediately prior
to such termination, if the Date of Termination occurs by reason of the
Participant’s Disability or occurs under other special circumstances (as
determined by the Committee).
          (iii) The Award shall become fully vested upon the Participant’s Date
of Termination if the Participant’s Date of Termination occurs by reason of the
Participant’s Mandatory Retirement.
     (c) Voting Rights and Dividends. The Participant shall have all of the
voting rights attributable to the shares of Restricted Stock. Regular quarterly
cash dividends declared and paid by the Company with respect to the shares of
Restricted Stock shall be paid to the Participant. Any extraordinary dividends
declared and paid by the Company with respect to shares of Restricted Stock
(“Accrued Dividends”) shall not be paid to the Participant until such Restricted
Stock becomes Vested Stock. Such Accrued Dividends shall be held by the Company
as a general obligation and paid to the Participant at the time the underlying
Restricted Stock becomes Vested Stock.

2



--------------------------------------------------------------------------------



 



     (d) Vested Stock – Removal of Restrictions. Upon Restricted Stock becoming
Vested Stock, all restrictions shall be removed from the certificates or
book-entry registrations representing such Stock and the Secretary of the
Company shall deliver to the Participant certificates or a Direct Registration
Statement for the book-entry registration, representing such Vested Stock free
and clear of all restrictions, except for any applicable securities laws
restrictions, together with a check in the amount of all Accrued Dividends
attributed to such Vested Stock without interest thereon.
     5. Legends. The shares of Stock which are the subject of the Award shall be
subject to the following legend:
“THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE OR BOOK-ENTRY REGISTRATION
ARE SUBJECT TO AND ARE TRANSFERRABLE ONLY IN ACCORDANCE WITH THAT CERTAIN AWARD
AGREEMENT FOR DEVON ENERGY CORPORATION 2005 LONG-TERM INCENTIVE PLAN DATED
«Grant_Date». ANY ATTEMPTED TRANSFER OF THE SHARES OF STOCK EVIDENCED BY THIS
CERTIFICATE OR BOOK-ENTRY REGISTRATION IN VIOLATION OF SUCH AGREEMENT SHALL BE
NULL AND VOID AND WITHOUT EFFECT. A COPY OF THE AGREEMENT MAY BE OBTAINED FROM
THE SECRETARY OF DEVON ENERGY CORPORATION.”
     6. Delivery of Forfeited Shares. The Participant authorizes the Secretary
to deliver to the Company any and all shares of Restricted Stock that are
forfeited under the provisions of this Agreement. The Participant further
authorizes the Company to hold as a general obligation of the Company any
Accrued Dividends and to pay such dividends to the Participant at the time the
underlying Restricted Stock becomes Vested Stock.
     7. Nontransferability of Award. The Participant shall not have the right to
sell, assign, transfer, convey, dispose, pledge, hypothecate, burden, encumber
or charge the Award or any Restricted Stock or any interest therein in any
manner whatsoever.
     8. Notices. All notices or other communications relating to the Plan and
this Agreement as it relates to the Participant shall be in writing and shall be
delivered personally or mailed (U.S. mail) by the Company to the Participant at
the then current address as maintained by the Company or such other address as
the Participant may advise the Company in writing.
     9. Binding Effect and Governing Law. This agreement shall be (i) binding
upon and inure to the benefit of the parties hereto and their respective heirs,
successors and assigns except as may be limited by the Plan, and (ii) governed
and construed under the laws of the State of Oklahoma.
     10. Award Subject to Claims of Creditors. The Participant shall not have
any interest in any particular assets of the Company, its parent, if applicable,
or any Subsidiary or Affiliated Entity by reason of the right to earn an Award
(including Accrued Dividends) under the Plan and this Agreement, and the
Participant or any other person shall have only the rights of a general
unsecured creditor of the Company, its parent, if applicable, or a Subsidiary or
Affiliated Entity with respect to any rights under the Plan or this Agreement.
     11. Captions. The captions of specific provisions of this Agreement are for
convenience and reference only, and in no way define, describe, extend or limit
the scope of this Agreement or the intent of any provision hereof.

3



--------------------------------------------------------------------------------



 



     12. Counterparts. This Agreement may be executed in any number of identical
counterparts, each of which shall be deemed an original for all purposes, but
all of which taken together shall form one agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year first above written.

     
“COMPANY”
  DEVON ENERGY CORPORATION
 
  a Delaware corporation
 
   
“PARTICIPANT”
  «FirstName» «MiddleName» «Lastname»
 
  «Address1»
 
  «Address2»
 
  «City», «State» «Zip»
 
  ID: «ID»

4